              Case 2:93-cr-00259-JCM Document 182
                                              183 Filed 11/25/20
                                                        12/02/20 Page 1 of 3

     
     
1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     ELIZABETH O. WHITE
3    Assistant United States Attorney
     400 South Liberty #900
4    Reno, Nevada 89501
     Elizabeth.O.White@usdoj.gov
5    775-784-5438
     Attorneys for the United States
6

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                     )   Case No 2:93-CR-00259-JCM
                                                   )
10                  Plaintiff,                     )   Stipulation to Extend Time for
                                                   )   Government’s Response to Defendant’s
11           vs.                                   )   Compassionate Release Motion
                                                   )
12   RICK LEE ARCHER,                              )
                                                   )
13                  Defendant.                     )
                                                   )
14

15           IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

16   States Attorney Elizabeth O. White, counsel for the United States of America; and

17   Assistant Federal Public Defender Andrew Wong, counsel for Rick Lee Archer, that the

18   government’s response to Mr. Archer’s Motion for Compassionate Release (ECF No. 179)

19   be extended by 10 days, to and including December 11, 2020.

20   This stipulation is entered into for the following reasons:

21           1.    Mr. Archer filed his motion on November 24, 2020. ECF No. 179.

22           2.    Pursuant to the District Court’s General Order Regarding such motions, the

23   government’s response is due seven days after the motion is filed, which is December 1,

24   2020.
             Case 2:93-cr-00259-JCM Document 182
                                             183 Filed 11/25/20
                                                       12/02/20 Page 2 of 3

     


1           3.     Government counsel handling this matter will be out of the office the rest of

2    this week for the Thanksgiving holiday. When she returns, she will be preparing for a

3    Ninth Circuit oral argument scheduled for December 8, 2020, as well as preparing

4    responses to several other compassionate release motions that were filing Thanksgiving

5    week. In light of this work, the government believes it will need additional time, to and

6    including December 11, 2020, to review Archer’s motion, related medical records, and

7    other records, and prepare and file the government’s response.

8           4.     Archer’s counsel consents to this extension of time.

9           DATED this 25th day of November, 2020.

10
            RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
11          Federal Public Defender                       United States Attorney

12   By:    s/ Andrew Wong                           By: s/ Elizabeth O. White ____
            Andrew Wong                                  Elizabeth O. White
13          Asst. Federal Public Defender                Assistant United States Attorney
            Counsel for Rick Lee Archer                  Counsel for the United States
14

15

16

17

18

19

20

21

22

23

24
                                               
            Case 2:93-cr-00259-JCM Document 182
                                            183 Filed 11/25/20
                                                      12/02/20 Page 3 of 3

     


1                              UNITED STATES DISTRICT COURT

2                                  DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                    )   Case No.: 2:93-CR-00259-JCM
                                                  )
5                 Plaintiff,                      )
                                                  )   (Proposed)
6          vs.                                    )
                                                  )   ORDER
7    RICK LEE ARCHER,                             )
                                                  )
8                 Defendant.                      )
                                                  )
9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Motion for Compassionate Release (ECF No. 179) be due on December 11, 2020.

13

14         DATED this ____ of2,
                 December    ________,
                                2020. 2020.

15

16
                                             ____________________________________
17                                           UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24
                                            
